IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
BARBARA CLUCK, ) Case No. 2:18-cv-00056
Plaintiff, Judge Sarah D. Morrison
Vv. Magistrate Judge Elizabeth Preston Deavers
UNUM LIFE INSURANCE COMPANY STIPULATED PROTECTIVE ORDER
OF AMERICA, )
Defendant.

The parties to this Stipulated Protective Order have agreed to the terms of this Order;
accordingly, it is ORDERED:

1. Scope. Documents produced by Unum Life Insurance Company of America
(“Unum”) in response to the Court’s Order dated February 28, 2020 (Doc. No. 60) regarding
Plaintiff's Motion to Compel.

2. Form and Timing of Designation. Unum may designate the documents as
confidential information by placing or affixing the words “CONFIDENTIAL” on the document
production in a manner that will not interfere with the legibility of the documents. Any such
designation shall be made at the time of production.

If timely corrected, an inadvertent failure to designate documents as “CONFIDENTIAL”
does not, standing alone, waive Unum’s right to secure protection under this Order for such
material. If material is appropriately designated as “CONFIDENTIAL” after the material was
initially produced, upon timely notification of the designation, Plaintiff will make reasonable
efforts to assure that the material is treated in accordance with the provisions of this Order.

3. Depositions, Any “CONFIDENTIAL” documents marked as deposition exhibits
shall be sealed separately from the remainder of the deposition transcript and exhibits. When a
party uses or refers to “CONFIDENTIAL” materials at a deposition, at the request of the party
asserting confidentiality, the portion of the deposition transcript that relates to such documents
or information shall be stamped “CONFIDENTIAL” and sealed separately from the remainder
of the transcript, and shall be treated as “CONFIDENTIAL” under the provisions of this Order.
Deposition testimony shall be deemed “CONFIDENTIAL” only if designated as such.
Any party may, within thirty (30) days after receiving a deposition transcript, designate specific
portions of the transcript as “CONFIDENTIAL.” Until expiration of the 30-day period, the
entire deposition transcript, and all exhibits, will be treated as confidential under the provisions
of this Order. If no party timely designates deposition testimony or exhibits from the deposition
as being “CONFIDENTIAL,” none of the deposition testimony or exhibits will be treated as
confidential. If a timely “CONFIDENTIAL” designation is made, the confidential portions and
exhibits shall be sealed separately from the remaining portions of the deposition.
4. Protection of Confidential Material.
(a) General Protections. Documents designated “CONFIDENTIAL” under this
Order shall not be used or disclosed by the parties or counsel for the parties for
any purpose whatsoever other than to prepare for and to conduct discovery; to
draft pleadings; and to prepare for and participate in any trial of this action,
including any appeal.
(b) Limited Third-Party Disclosures. The parties and counsel for the parties
shall not disclose or permit the disclosure of any “CONFIDENTIAL” documents
to any third person or entity except as set forth in subparagraphs (1)-(5). Subject
to these requirements, the following categories of persons may be allowed to

review documents that have been designated “CONFIDENTIAL”
2
(1) Counsel. Counsel for the parties and employees and agents of
counsel who have responsibility for this action:

(2) Parties. Parties and employees of a party to this Order.

(3) Court Reporters and Recorders. Court reporters and
recorders engaged for depositions;

(4) Consultants, Investigators and Experts. Consultants,
investigators, or experts (hereinafter referred to collectively as
“experts”) employed by the parties or counsel for the parties to
assist in this action, but only after such persons have completed the
certification contained in Attachment A, Acknowledgment of
Understanding and Agreement to Be Bound; and

(5) Others by Consent. Other persons only by written consent of
the producing party or upon order of the Court and on such
conditions as may be agreed or ordered. All such persons shall
execute the certification contained in Attachment A,
Acknowledgment of Understanding and Agreement to Be Bound.

5. Filing of “CONFIDENTIAL” Documents Under Seal. The parties agree that
only confidential portions of relevant documents are subject to sealing. To the extent that a brief,
memorandum, or pleading references any document marked as “CONFIDENTIAL,” then the
brief, memorandum, or pleading shall refer the Court to the particular exhibit filed under seal
without disclosing the precise contents of any confidential information. If, however, the exact
language or confidential information must be intertwined within the text of the document, a party
may timely move the Court for leave to file both a redacted version for the public docket and an

unredacted version for sealing.
The parties must, in all instances, move the Court and demonstrate good cause before
filing under seal. See §.D. Ohio Civ. R. 5.2.1,

Any and all documents that may have been subject to sealing during discovery or motion
practice will not enjoy a protected or confidential designation if the matter comes on for hearing,
argument, or trial in the courtroom. The hearing, argument, or trial will be public in all
respects.

6. Challenges by a Party to Designation as Confidential. Any
“CONFIDENTIAL” designation is subject to challenge by any party or non- party with standing
to object. Before filing any motions or objections to a confidentiality designation with the Court,
the objecting party shall have an obligation to meet and confer in a good faith effort to resolve
the objection by agreement. If agreement is reached confirming or waiving the
“CONFIDENTIAL” designation as to any documents subject to the objection, the designating
party shall serve on all parties a notice specifying the documents and the nature of the agreement.

7. Action by the Court. Applications to the Court for an order relating to any
documents designated “CONFIDENTIAL” shall be by motion under Local Rule 7.1 and any
other procedures set forth in the presiding judge’s standing orders or other relevant orders.
Nothing in this Order or any action or agreement of a party under this Order limits the Court’s
power to make any orders that may be appropriate with respect to the use and disclosure of any
documents produced or use in discovery or at trial.

8. Use of Confidential Documents or Information at Trial. All trials are open to
the public. Absent order of the Court, there will be no restrictions on the use of any document
that may be introduced by any party during the trial. If a party intends to present at trial
“CONFIDENTIAL” documents or information derived therefrom, such party shall provide

advance notice to the other party at least five (5) days before the commencement of trial by
4
identifying the documents or information at issue as specifically as possible (i.¢., by Bates
number, page range, deposition transcript lines, etc.) without divulging the actual documents or
information. The Court may thereafter make such orders as are necessary to govern the use of
such documents or information at trial.

9. Obligations on Conclusion of Litigation.

(a) Order Remains in Effect. Unless otherwise agreed or ordered, this Order
shall remain in force after dismissal or entry of final judgment not subject to
further appeal.

(b) Destruction of “CONFIDENTIAL” Documents. Within 60 days after
dismissal or entry of final judgment not subject to further appeal, all documents
treated as “CONFIDENTIAL” under this Order, including copies, shall be
destroyed. Notwithstanding the above, counsel may retain attorney work
product, including an index which refers or relates to information designated
“CONFIDENTIAL” so long as that work product does not duplicate verbatim
substantial portions of the text or images of confidential documents. This work
product shall continue to be “CONFIDENTIAL” under this Order. An attorney
may use his or her work product in a subsequent litigation provided that its use
does not disclose or use “CONFIDENTIAL” documents.

10. Order Subject to Modification. This Order shall be subject to modification by
the Court on its own motion or on motion of a party or any other person with standing
concerning the subject matter. Motions to modify this Order shall be served and filed under
Local Rule 7.1 and the presiding judge’s standing orders or other relevant orders.

11. No Admissions. Nothing contained in this Order, nor any action taken in

compliance with it, shall operate as an admission by any party that a particular document or
5
information (1) is, or is not, confidential; (2) is, or is not, admissible into evidence for any
purpose; and (3) is, or is not, subject to inclusion in any “administrative record” filed in this

cause,

12. Persons Bound. This Order shall take effect when entered and shall be binding
upon all counsel and their law firms, the parties, and persons made subject to this Order by its

terms.

SO ORDERED.

Dated: jaun 10).20% Lh Z ALIVE

 
WE SO STIPULATE

and agree to abide by the
terms of this Order

/s/ Tony C. Merry

 

Signature

Counsel for Plaintiff

Dated: March 10, 2020

WE SO STIPULATE

and agree to abide by the
terms of this Order

/s/ Brett K. Bacon

 

Signature

Counsel for Defendant

Dated: March 10, 2020
FORM PROTECTIVE ORDER
ATTACHMENT A

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
BARBARA CLUCK, ) Case No. 2:18-cv-00056
Plaintiff, 5 JUDGE SARAH D. MORRISON
v. Magistrate Judge Elizabeth Preston Deavers
UNUM LIFE INSURANCE COMPANY ACKNOWLEDGMENT AND
OF AMERICA, ) AGREEMENT TO BE BOUND
Defendant.

The undersigned hereby acknowledges that he/she has read the Protective Order dated

in the above-captioned action and attached hereto, understands the terms
thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the
United States District Court for the Southern District of Ohio in matters relating to the Protective
Order and understands that the terms of the Protective Order obligate him/her to use documents
designated “CONFIDENTIAL” in accordance with the Order solely for the purposes of the
above-captioned action, and not to disclose any such documents or information derived directly

therefrom to any other person, firm or concern.
The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

 

Employer:

 

Business Address:

 

 

 

 

Signature
